Citation Nr: 0315381	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  98-09 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel 







INTRODUCTION

The veteran served on active duty with the United States Navy 
from August 1967 to November 1968 with a prior period of 
active duty for training in the United States Naval Reserve 
from August 1966 to November 1966.  He was honorably 
discharged from the United States Naval Reserve in July 1972 
but was in inactive duty status from November 1968 to July 
1972 with no periods of active duty for training or inactive 
duty training.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Oakland, California.  The RO denied entitlement to service 
connection for multiple sclerosis. 

In August 2000, the Board remanded the claim for further 
development and adjudicative action.

In August 2002, the RO most recently affirmed the 
determination previously entered.


REMAND

This claim must be afforded expeditious treatment by the 
Evidence Development Unit (EDU).  The law requires that all 
claims that are remanded by the Board or by the United States 
Court of Appeals for Veterans Claims (CAVC) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs (or EDUs) to provide 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.26(a) (2002).

Further development is necessary.  In particular, the veteran 
authorized the release of private medical records that the RO 
did not attempt to obtain.  Additionally, since there was an 
event in service - exposure to hazardous materials - an 
examination addressing the etiology of the veteran's multiple 
sclerosis is necessary.  See 38 C.F.R. § 3.159 (2002).  
Moreover, the RO did not provide the appellant a development 
letter consistent with the notice requirements of the VCAA, 
as clarified by Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, 7305, 7316 (Fed. Cir. May 1, 
2003).

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).

Accordingly, this case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
EDU.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The EDU should furnish the appellant 
a development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra and 
Disabled American Veterans, et al., 
supra.  


The EDU should then conduct any necessary 
development brought about by the 
appellant's response.

3.  The EDU should ask the appellant to 
identify all sources of treatment or 
evaluation, VA and non-VA, for multiple 
sclerosis and any neurological 
symptomatology suspected to be the 
initial manifestations of multiple 
sclerosis, including symptomatology of 
the left lower extremity, for the period 
from November 1968 to the present.  

After obtaining any necessary 
authorization, the EDU should obtain any 
medical records not currently on file.  
Regardless of the veteran's response, the 
EDU should endeavor to obtain all 
outstanding, relevant VA treatment 
reports.

In any event, the EDU should obtain all 
records from Dr. JPS (initials) for the 
period of 1987, Dr. HLE for the period 
from 1988 to 1991, and Dr. VW for the 
period from 1991 to the present.

4.  If the EDU is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C. § 5103A(b)(2).





5.  Following the above, the EDU should 
arrange for VA neurological examination 
of the veteran by a neurologist or other 
appropriate available medical specialist, 
including on a fee basis if necessary, 
for the purpose of determining whether 
the veteran's multiple sclerosis is 
related to active service.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  

The examiner must annotate the 
examination report that the claims file 
was in fact made available for review in 
conjunction with the examination.  Any 
further indicated special studies should 
be conducted.

The examiner should review the historical 
evidence in the claims folder.  The 
examiner should also elicit a detailed 
history of the in-service exposure to 
hazardous materials and the onset of 
neurological symptoms from the veteran.

The examiner should express opinions as 
to the following:

(a) What is the approximate date of onset 
of the multiple sclerosis?



(b) Is it as likely as not that the 
multiple sclerosis is related to the 
period of active duty for training from 
August 1966 to November 1966 or the 
period of active duty from August 1967 to 
November 1968, including exposure to 
hazardous materials during the period of 
active duty, or if preexisting the period 
of active duty for training from August 
1966 to November 1966 or the period of 
active duty from August 1967 to November 
1968, was aggravated thereby during 
either period of active service?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

6.  Thereafter, the EDU should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the EDU should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the EDU 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the EDU must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA is completed.  In 
particular, the EDU should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A and 
5107) are fully complied with and 
satisfied.

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the Veterans Benefits 
Administration (VBA) should readjudicate 
the issue on appeal under a broad 
interpretation of the applicable 
regulations and CAVC decisions, with 
consideration of 38 C.F.R. §§ 3.1, 3.6, 
3.307, and 3.309 (2002), as applicable.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the VBA should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if in order.  The Board 
intimates no opinion as to any final outcome warranted.  The 
appellant need take no action unless otherwise notified by 
the EDU; however, the veteran is hereby notified that failure 
to report for any scheduled VA examination(s) without good 
cause shown may adversely affect the outcome of his claim on 
appeal.  38 C.F.R. § 3.655 (2002).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


